Citation Nr: 1640782	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  05-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a laceration of the distal phalanx of the left middle finger.

2.  Entitlement to an initial compensable rating for residuals of a laceration of the distal phalanx of the left ring finger.

3.  Timeliness of appeal of an evaluation in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine with bulging discs and lumbar paravertebral myositis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

An April 2007 Board decision denied the Veteran's claims for higher initial ratings for his left middle and left ring fingers.  An April 2008 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the decision and to remand these matters to the Board.  In December 2008, the Board remanded the rating matters for further development.  These matters are now returned to the Board for further review.

Regarding the representation in this matter, a May 2016 Form 21-22 shows that the Veteran appointed The American Legion as his representative, which appointment has not been revoked by the Veteran.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  In June 2016, however, The American Legion indicated that the organization refused to act as the Veteran's representative in regard to an on-going appeal.  The Veteran is hereby informed that he is at liberty to seek other representation. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Fingers

The Veteran's residuals of lacerations of the distal phalanx of the left middle finger and left ring finger are each assigned noncompensable ratings under Diagnostic Code 7899-7805, effective June 19, 2000.  The Veteran seeks higher initial ratings.

The Board notes that none of the Veteran's VA treatment records have been associated with the claims file since August 2009 (except a handful of audio records), and no VA examination has been performed since August 2009, which was over seven years ago.  Therefore, the Board finds that these matters should be remanded so that all of the Veteran's VA treatment records dated since August 2009 may be associated with the claims file, and so that he may be afforded a new VA examination to address the current severity of his left middle and ring finger disabilities.  

B.  Timeliness of Notice of Disagreement

The Veteran disagrees with a May 2011 RO decision regarding the timeliness of his April 2011 substantive appeal involving entitlement to an evaluation in excess of 40 percent for DDD of the lumbar spine with bulging discs and lumbar paravertebral myositis.  See Notice of disagreement, May 2011.

By way of background, an August 2009 rating decision awarded service connection for DDD of the lumbar spine with bulging discs and paravertebral myositis, and assigned a 20 percent rating, effective April 12, 2004 (later increased to 40 percent by a February 2011 rating decision).  In February 2010, the Veteran filed a notice of disagreement.  On February 24, 2011, the RO issued a statement of the case (SOC).  Sixty-one days later, on April 26, 2011, the Veteran's substantive appeal from his representative was stamped as received.  See 38 C.F.R. §§  3.110, 20.302(b) (2015).  The Board notes that the postmarked envelope is not of record, and the certified mail tracking number noted on the appeal letter itself is not able to be found on usps.com.  The Veteran's former representative mailed copies of a certified mail receipt and a return receipt postcard, but those tracking numbers do not match the tracking number on the appeal itself.  Ultimately, the RO issued a May 2011 administrative decision finding that the April 2011 substantive appeal was not timely filed.

To date, the RO has not issued a SOC regarding the timeliness of the Veteran's April 2011 substantive appeal.  Therefore, this matter should be remanded so that the RO may issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since August 2009.

2.  After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected residuals of lacerations of the distal phalanx of the left middle finger and left ring finger.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The VA examiner should address any scars due to the left middle finger and left ring finger lacerations, as well as any limitation of motion resulting from the lacerations or scars (if any).  

Also, please ask the VA examiner to specifically address the atrophy noted by the VA examiner in May 2002, including whether it is attributable to the service-connected residuals of lacerations of the left middle and ring fingers.  See Joint Motion for Remand, April 2008.  Any other symptoms attributable to the service-connected residuals of lacerations of the left middle and ring fingers should be addressed as well.

4.  Then, readjudicate the Veteran's claims for higher ratings for his residuals of lacerations of the left middle and left ring fingers.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).

5.  Issue the Veteran a SOC with regard to the issue of the timeliness of his April 2011 substantive appeal involving entitlement to an evaluation in excess of 40 percent for DDD of the lumbar spine with bulging discs and lumbar paravertebral myositis.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue should be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the 

matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

